Title: From John Adams to Samuel Frothingham, 29 April 1824
From: Adams, John
To: Frothingham, Samuel


				
					
					Town of Quincy, April 29 1824
				
				Know all men by these presents, that I John Adams of Quincy in the County of Norfolk and Commonwealth of Massachusetts Esqr do make Constitute and appoint, Samuel Frothingham of Boston in the County of Suffolk, Gentleman to be my true and lawful Attorney for me and in my name to transfer all my Seven per Cent Stock Standing in my name in the Book of the United States Loans, and to do all lawful Acts requisite for effecting the premises; and to deposit the proceeds thereof to my Credit in the Office of Discount & Deposit of the Bank of the United States in Boston; hereby ratifying and confirming all that my said Attorney shall do, by virtue hereof.In Witness whereof, I have hereunto Set my hand and Seal the twenty–ninth day of April in the year of our Lord One thousand eight hundred and twenty–four.
					John Adams
				
				
					Sealed and delivered in presence of— 
				Louisa C SmithCommonwealth of MassachusettsNorfolk SS—Town of Quincy, April 29th 1824. Then the above named John Adams, personally appeared and acknowledged the above Letter of Attorney to be his free Act and Deed.Before me:
				
			 Thomas B Adams Jus: Pacis.